Citation Nr: 1204887	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for reactive airway disease, claimed as coughing, shortness of breath, and heavy breathing.

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), depression and anxiety.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to November 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Honolulu, Hawaii VA Regional Office, which denied service connection for coughing, shortness of breath, and heavy breathing; and for anxiety/panic disorder with insomnia.  In August 2010, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence accompanied by a written waiver of RO consideration.  In November 2010, the Board remanded these matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

In November 2010, the Board remanded these matters for additional development.  The Board instructed that a medical examination was necessary to determine all of the Veteran's current lung and respiratory disabilities and the etiology of each.  The Board also instructed that the Veteran should be afforded a VA examination to determine whether he suffers from any current psychiatric disability/disabilities, including PTSD or anxiety, which was/were incurred in or related to service; the Board noted the interim decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), as well as the amendment to 38 C.F.R. § 3.304(f)(3) governing service connection claims for PTSD effective July 13, 2010.

The RO scheduled VA examinations for the Veteran in February 2011, for which he failed to report.  The examinations were to take place at the VA Spark Matsunaga Clinic in Honolulu, Hawaii.  In a March 2011 statement, the Veteran's treating VA psychiatrist indicated that the Veteran has a severe anxiety disorder and has not flown in many years.  The psychiatrist noted that on one occasion the Veteran "got so anxious he made a scene on the plane trying to get them to turn around" and, since airport security has been heightened, the Veteran "is really afraid he will not be able to control his anxiety and might end up arrested".  The treating VA psychiatrist suggested that the Veteran be evaluated at the VA Hilo Clinic on the island of Hawaii instead.  (The Veteran lives on the island of Hawaii, whereas Honolulu is on the island of Oahu.)  

Because the Veteran's treating psychiatrist opined that the Veteran is unable to travel to the Honolulu VAMC for examination, the Board is remanding the matters again in order that the RO may arrange for the necessary VA examinations on a fee basis, at the VA Clinic in Hilo if possible, or with other appropriate providers on the island of Hawaii.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for the Veteran to be examined, on a fee basis at the VA Hilo Clinic or by another appropriate provider on his island of Hawaii, to determine the etiology of all current respiratory and lung disabilities.  In connection with this examination, the claims folder must be made available to the examiner for review of the case.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  The examiner should express an opinion regarding the likely etiology of any diagnosed respiratory or lung disabilities, and specifically whether each such diagnosed disability is at least as likely as not related to any in-service exposure to asbestos, or is otherwise related to service.  The examiner must explain the rationale for all opinions given.

2.  The AMC/RO should also arrange for the Veteran to be examined, on a fee basis at the VA Hilo Clinic or by another appropriate provider on his island of Hawaii, to determine whether he suffers from a current psychiatric disability, including PTSD or anxiety that is related to service.  The AMC/RO is to provide the examiner with a list of confirmed stressors.  The claims file and a copy of both this remand and the November 2010 remand must be made available to the examiner in connection with the examination.  The examiner should express an opinion regarding whether any currently diagnosed psychiatric disability is at least as likely as not related to service, including any confirmed in-service stressor.  The examiner must explain the rationale for all opinions given.

3.  The AMC/RO should then readjudicate the issues on appeal, to include consideration of the amended PTSD regulations pursuant to 38 C.F.R. § 3.304.  If either remains denied, the Veteran should be issued an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


